DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a method of coating particles wherein the particles substantially stay in the particle bed during the injecting of the reactant or precursor or purge gas through the plurality of channels and the rotating of the paddle assembly such that the plurality of paddles orbit the drive shaft to stir the particles in the particle bed as to the context of claim 1.
The prior art fails to teach or render obvious a reactor for coating particles including a paddle assembly including a rotatable drive shaft and one or more paddles in the vacuum chamber, the paddles connected to the drive shaft such that rotation of the drive shaft by a motor stirs the particles in the particle bed, and a controller configured to cause the chemical delivery system to inject the reactant or precursor gas into the lower portion of the chamber as the paddle assembly rotates to coat the particles, wherein the particles substantially stay in the particle bed during the injecting of the reactant or precursor or purge gas through the lower portion of the chamber and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BG/

/BINH X TRAN/Primary Examiner, Art Unit 1713